EXHIBIT 10.6

RESTRICTED STOCK AWARD AGREEMENT

PIONEER NATURAL RESOURCES COMPANY

2006 LONG TERM INCENTIVE PLAN

February 22, 2012

To:                     

Pioneer Natural Resources Company, a Delaware corporation (the “Company”), is
pleased to grant you an award (this “Award”) to receive an aggregate of
             shares (the “Restricted Shares”) of common stock, par value $0.01,
of the Company (the “Stock”). This Award is subject to your acceptance of and
agreement to all the applicable terms, conditions and restrictions described in
this Restricted Stock Award Agreement (the “Agreement”) and the Pioneer Natural
Resources Company 2006 Long Term Incentive Plan (the “Plan”). A copy of the Plan
is available upon request. Except as provided below, to the extent that any
provision of this Agreement conflicts with the expressly applicable terms of the
Plan, you acknowledge and agree that those terms of the Plan shall control and,
if necessary, the applicable provisions of this Agreement shall be deemed
amended so as to carry out the purpose and intent of the Plan. Terms that have
their initial letters capitalized, but that are not otherwise defined in this
Agreement, shall have the meanings given to them in the Plan in effect as of the
date of this Agreement.

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Restricted Shares. By accepting this Agreement, you agree to
be bound by all of the terms hereof.

1. Escrow of Restricted Shares. The Company shall, at its sole election, either
issue in your name a certificate for the Restricted Shares and retain that
certificate for the period during which the restrictions described in Section 3
are in effect, or issue the Restricted Shares in your name electronically and
control the Restricted Shares electronically during the period of restriction.
You shall, if requested, execute and deliver to the Company a stock power in
blank for the Restricted Shares and deliver such stock power to the Company. You
hereby agree that the Company shall hold the certificate for, or control
electronically, the Restricted Shares and the related stock power pursuant to
the terms of this Agreement until such time as the restrictions described in
Section 3 lapse as described in Sections 4, 5 and 6, or the Restricted Shares
are cancelled pursuant to the terms of Section 3.



--------------------------------------------------------------------------------

2. Ownership of Restricted Shares. From and after the time that a certificate
(electronic or otherwise) has been issued in your name, you are entitled to all
the rights of absolute ownership of the Restricted Shares, including the right
to vote those shares and to receive dividends thereon if, as and when declared
by the Board subject, however, to the terms, conditions and restrictions
described in the Plan and in this Agreement.

3. Restrictions. The Restricted Shares are restricted in that they may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
until such restrictions are removed or expire as described in Section 4, 5 or 6
of this Agreement. The Restricted Shares are also restricted in the sense that
they may be forfeited to the Company. You hereby agree that if the Restricted
Shares are forfeited as provided in Section 6, you shall forfeit the Restricted
Shares to the Company and all your rights thereto shall terminate without any
payment of consideration by the Company. You hereby acknowledge that if issued,
the certificate for the Restricted Shares, at the Company’s sole discretion, may
bear a legend noted conspicuously thereon referring to the terms, conditions,
and restrictions described in the Plan and in this Agreement. Any attempt to
dispose of any Restricted Shares in contravention of the terms, conditions and
restrictions described in the Plan or in this Agreement shall be ineffective.

4. Expiration of Restrictions and Risk of Forfeiture. Subject to the terms and
conditions of this Agreement, the restrictions described in Section 3 shall
lapse in full as follows:

(a) Restrictions will lapse on one-third of the Restricted Shares on the third
anniversary of the date of this Agreement;

(b) Restrictions will lapse on one-third of the Restricted Shares on the fourth
anniversary of the date of this Agreement; and

(c) Restrictions will lapse on the remaining Restricted Shares on the fifth
anniversary of the date of this Agreement;

provided, however, that such restrictions will expire on the above dates only if
you have been an employee of the Company or of a Subsidiary continuously from
the date of this Agreement through the applicable vesting date.

5. Change in Control of the Company. Notwithstanding Section 4 of this
Agreement, upon the occurrence of a Change in Control, all of the Restricted
Shares subject to this Award shall become immediately and unconditionally vested
and unrestricted.

 

2



--------------------------------------------------------------------------------

6. Termination of Employment.

(a) Termination By Employee Without Good Reason. If your employment relationship
with the Company or any of its Subsidiaries is terminated voluntarily by you and
such termination is not a Termination for Good Reason (as such term is defined
in the Severance Agreement between you and the Company or one of its
Subsidiaries), then that portion, if any, of the Restricted Shares granted
pursuant to this Agreement for which restrictions have not yet lapsed as of the
date of termination shall become null and void as of the date of such
termination; provided, however, that the portion, if any, of the Restricted
Shares granted pursuant to this Agreement for which restrictions have lapsed as
of the date of such termination will survive the termination of employment.

(b) Termination By The Company For Cause. If your employment relationship with
the Company or any of its Subsidiaries is terminated by the Company and such
termination is a Termination for Cause (as such term is defined in the Severance
Agreement between you and the Company or one of its Subsidiaries), then that
portion, if any, of the Restricted Shares granted pursuant to this Agreement
shall become null and void as of the date of termination; provided, however,
that the portion, if any, of the Restricted Shares granted pursuant to this
Agreement for which restrictions have lapsed as of the date of such termination
will survive the termination of employment.

(c) Other Termination Events. If your employment relationship with the Company
and each of its Subsidiaries by which you are employed is terminated as a result
of any of the following events:

(i) your death;

(ii) your Disability;

(iii) your Normal Retirement;

(iv) a termination by you that is a Termination for Good Reason; or

(v) a termination by the Company that is not a Termination for Cause,

then the restrictions on a number of Restricted Shares shall automatically lapse
as of the termination date as follows:

A. if such termination occurs prior to the third anniversary of the date of this
Agreement, then all of the Restricted Shares granted pursuant to this Agreement
shall become null and void as of the date of termination; and

B. if such termination occurs on or after the third anniversary of the date of
this Agreement and if restrictions shall not have lapsed on Restricted Shares
granted pursuant to this Agreement prior to termination, then restrictions will
lapse on a number of such Restricted Shares equal to the product of (i) the
total number of Restricted Shares as to which restrictions shall not have lapsed
as of the date of termination, times (ii) a fraction, (X) the numerator of which
is the difference equal to the number of full months (counting the month in
which your termination of employment occurs as a full month), beginning with the
first full month following the date of this Agreement, during which you were
employed by the Company and/or any Subsidiary minus 36 and (Y) and the
denominator of which is 24.

 

3



--------------------------------------------------------------------------------

The portion, if any, of your Restricted Shares for which restrictions have not
lapsed as of the date of the termination of your employment relationship shall
become null and void as of the date of termination; provided, however, that the
portion, if any, of this Award for which forfeiture restrictions have lapsed as
of the date of termination will survive.

For purposes of this Section 6(c), “Disability” shall have the meaning ascribed
to it in the Severance Agreement between you and the Company or one of its
Subsidiaries; and “Normal Retirement” shall mean the termination of your
employment relationship with the Company and each of its Subsidiaries by which
you are employed due to your retirement on or after the date you attain age 60.

7. Adjustment Provisions. In the event there is any change in the Stock by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination of shares or otherwise, the number of shares associated with this
Award of Restricted Shares subject to this Agreement shall be adjusted in the
manner consistent with the adjustment provisions provided in Section 9(b) and
9(c)(ii) of the Plan. Unless otherwise determined by the Committee, Stock
distributed in connection with a stock split or stock divided shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Shares with respect to which such Stock has been distributed.

8. Delivery of Stock. Promptly following the expiration of the restrictions on
the Restricted Shares as contemplated in Sections 4, 5 and 6 of this Agreement,
the Company shall cause to be issued and delivered to you or your designee a
certificate representing the number of Restricted Shares as to which
restrictions have lapsed, free of any restrictive legend relating to the lapsed
restrictions, upon receipt by the Company of any tax withholding as may be
requested. The value of such Restricted Shares shall not bear any interest owing
to the passage of time.

9. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

10. Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

 

4



--------------------------------------------------------------------------------

11. Confidential Information and Nonsolicitation.

(a) As further consideration for the granting of the Restricted Shares
hereunder, you hereby agree with the Company that, during and following your
employment relationship with the Company and each of its Subsidiaries by which
you are employed, you will keep confidential all confidential or proprietary
information and materials, as well as all trade secrets, belonging to the
Company or one of its Subsidiaries, or their customers or other third parties
who furnished such information, materials, and/or trade secrets to the Company
or its Subsidiary with expectations of confidentiality (“Confidential
Information”). Confidential Information shall not include information that
(A) is already properly in the public domain or enters the public domain with
the express consent of the Company, or (B) is intentionally made available by
the Company to third parties without any expectation of confidentiality. Upon
the termination of your employment relationship with the Company and each of its
Subsidiaries by which you are employed, you promise to promptly return to the
Company all Confidential Information, and all documents and materials (including
electronically stored information) in your possession, custody or control that
constitutes or reflects Confidential Information. Notwithstanding the foregoing,
you may disclose information as may be required by law and may disclose
information in confidence to your spouse, tax and financial advisors, or to a
financial institution to the extent that such information is necessary to secure
a loan, provided that you ensure that such spouse or advisor or institution
treats the information confidentially and does not disclose such information or
use it for his, her or its own benefit. In the event any breach of this promise
comes to the attention of the Company, it shall take into consideration that
breach in determining whether to recommend the grant of any future similar award
to you, as a factor militating against the advisability of granting any such
future award to you. Such consideration shall be in addition to the rights and
remedies available to the Company pursuant to paragraph (d) below.

(b) As an incentive for the Company to issue you this Award, and in
consideration of the Company’s promise to provide you with Confidential
Information and so as to protect the Company’s legitimate business interests,
including the protection of its Confidential Information and the goodwill with
which you will be associated, and that this Award will encourage you to build,
you agree that during your employment relationship with the Company and each of
its Subsidiaries by which you are employed, and for a period of twelve
(12) months immediately following the time that you are no longer employed by
the Company or any of its Subsidiaries, you will not, directly or indirectly
(i) solicit or encourage (or assist another in soliciting or encouraging) any
employee, contractor, consultant, supplier, or vendor of the Company or any of
its Subsidiaries to terminate or lessen his, her or its relationship with the
Company or any of its Subsidiaries, or (ii) on behalf of a Competing Business,
engage, employ, or solicit or contact for employment or engagement (or assist
another in such activity) any employee of the Company or any of its Subsidiaries
or any person who was an employee of the Company or any of its Subsidiaries at
any time during the last twelve (12) months of your employment with the Company
and any of its Subsidiaries (or, if you are employed by the Company and any of
its Subsidiaries for less than twelve (12) months, those persons who were
employees of the Company or any of its Subsidiaries during your employment with
the Company and any of its Subsidiaries). For purposes of this Agreement,
“Competing Business” means any person, entity, or other business concern (other
than the Company or any of its Subsidiaries) that engages in, or is planning to
engage in, the business conducted by the Company and any of its Subsidiaries for
which you provide services during the term of your employment with the Company
and any of its Subsidiaries, including without limitation, the business of oil
and gas exploration and production, the gathering and transportation of oil and
gas production, and the drilling, completion and/or servicing of oil and gas
wells.

 

5



--------------------------------------------------------------------------------

(c) You agree that the Company’s substantial investments in its business
interests, goodwill, and Confidential Information are worthy of protection, and
that the Company’s need for the protection afforded by this Section is greater
than any hardship you might experience by complying with its terms. You further
acknowledge and agree that the restrictions set forth in this Section are not
adverse to the public interest. You further agree that the limitations as to
time and scope of activity to be restrained contained herein are reasonable and
are not greater than necessary to protect the Confidential Information, goodwill
and other legitimate business interests of the Company. Although the Company and
you believe the limitations as to time and scope of activity contained in this
Section are reasonable and do not impose a greater restraint than necessary to
protect the Company’s legitimate business interests, if this is judicially
determined not to be the case, the Company and you specifically request that the
limitations contained in this Section be reformed to the extent necessary to
make this Section enforceable.

(d) You acknowledge and agree that your violation or threatened or attempted
violation of the covenants contained in this Section will cause irreparable harm
to the Company and that money damages would not be sufficient remedy for any
breach of this Section. You agree that the Company shall be entitled as a matter
of right to specific performance of the covenants in this Section, including
entry of an ex parte temporary restraining order in state or federal court,
preliminary and permanent injunctive relief against activities in violation of
this Section, or both, or other appropriate judicial remedy, writ or order, in
any court of competent jurisdiction, restraining any violation or further
violation of such agreements by you or others acting on your behalf, without any
showing of irreparable harm and without any showing that the Company does not
have an adequate remedy at law. Such remedies shall be in addition to all other
remedies available to the Company at law and equity.

(e) Your obligations under this Section shall survive the termination of this
Agreement and your employment, regardless of the reason for such termination.

12. Payment of Taxes. The Company may from time to time require you to pay to
the Company (or the Company’s Subsidiary if you are an employee of a Subsidiary
of the Company) the amount that the Company deems necessary to satisfy the
Company’s or its Subsidiary’s current or future obligation to withhold federal,
state or local income or other taxes that you incur as a result of this Award.
With respect to any required tax withholding, unless another arrangement is
permitted by the Company in its discretion, the Company shall withhold from the
shares of Stock to be issued to you the number of shares necessary to satisfy
the Company’s obligation to withhold taxes, that determination to be based on
the shares’ Fair Market Value, as defined in the Plan, at the time as of which
such determination is made. In the event the Company subsequently determines
that the aggregate Fair Market Value, as defined in the Plan, of any shares of
Stock withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then you shall pay to the Company,
immediately upon the Company’s request, the amount of that deficiency.

 

6



--------------------------------------------------------------------------------

13. Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Subsidiary of the Company, or interfere in any way
with the rights of the Company or any Subsidiary of the Company to terminate
your employment at any time.

14. No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Shares granted hereunder.

15. No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.

16. Company Records. Records of the Company or its Subsidiaries regarding your
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.

17. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

18. Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third Business Day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. The Company or you may change,
at any time and from time to time, by written notice to the other, the address
which it or he had previously specified for receiving notices.

 

7



--------------------------------------------------------------------------------

The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:

 

Company:

   Pioneer Natural Resources Company    Attn: Corporate Secretary    5205 N.
O’Connor Boulevard, Suite 200    Irving, Texas 75039-3746

Holder:

   At your current address as shown in the Company’s records.

19. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

20. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

21. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

22. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

23. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.

24. Amendment. This Agreement may be amended at any time unilaterally by the
Company, provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement in compliance with any applicable
laws, including Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

25. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan; provided, however, that
notwithstanding anything to the contrary herein, any provision of this Agreement
that is inconsistent with the provisions of Section 9(c), (e), and (f) of the
Plan shall control over such provisions of the Plan.

26. Agreement Respecting Securities Act of 1933. You represent and agree that
you will not sell the Stock that may be issued to you pursuant to your
Restricted Shares except pursuant to an effective registration statement under
the Securities Act of 1933 or pursuant to an exemption from registration under
the Securities Act of 1933 (including Rule 144).

27. Electronic Delivery and Acknowledgement. No signature by you is required to
accept the award represented by this Agreement. By your acceptance of this
Award, you are acknowledging that you have received and read, understood and
accepted all the terms, conditions and restrictions of this Agreement and the
Plan. The Company may, in its sole discretion, deliver any documents related to
this Award and this Agreement, or other awards that have been or may be awarded
under the Plan, by electronic means, including prospectuses, proxy materials,
annual reports and other related documents, and the Company may, in its sole
discretion, engage a third party to effect the delivery of these documents on
its behalf and provide other administrative services related to this Award and
the Plan. By your acceptance of the award represented by this Agreement, you
consent to receive such documents by electronic delivery and to the engagement
of any such third party.

 

9